DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Remarks, filed 9/1/2022, with respect to the rejection(s) of the claim(s) under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Dementev et al. U.S. PGPub 2018/0183687.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 21-29 and 36-40 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the building system could be a computer program which is non-statutory subject matter. Applicant’s memory device could be interpreted as software. The Examiner recommends stating “non-transitory computer readable medium”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 21, 23-30, 32-36 and 38-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dementev et al. U.S. PGPub 2018/0183687.
Regarding claims 21, 30 and 36, Dementev discloses a building system of a building including one or more memory devices storing instructions thereon that, when executed by one or more processors, cause the one or more processors to: manage a plurality of blockchain nodes, the plurality of blockchain nodes configured to store a plurality of copies (e.g. replication) of a building blockchain, the plurality of copies of the building blockchain comprising a plurality of blocks linked cryptographically and sequentially (e.g. pg. 1-2, ¶9 and 16-17; pg. 3, ¶33); receive a plurality of different software licenses for a plurality of users (e.g. customers/clients), wherein a first user is assigned a first software license of the plurality of different software licenses and a second user is assigned a second software license of the plurality of different software licenses (e.g. pg. 2-3, ¶29-31 and 35; pg. 4, ¶38-39 and 42; Fig. 2 and 5);
communicate with the plurality of blockchain nodes to cause one or more licensing blocks to be added to the building blockchain (e.g. pg. 2-3, ¶29-31 and 35; pg. 4, ¶38-39 and 42; Fig. 2 and 5); and implement the first software license and the second software license on one or more building devices (e.g. desktop personal computers) based on the one or more licensing blocks of the building blockchain (e.g. pg. 2-3, ¶29-31 and 35; pg. 4, ¶38-39 and 42; Fig. 2 and 5). 
 	Regarding claims 23 and 32, Dementev discloses the building system of claim 21, wherein the plurality of blocks comprise building data (e.g. desktop PC data) associated with a plurality of zones (e.g. room and floor of desktop PC location) of the building; wherein the building blockchain further comprises, based on the plurality of blocks, a record of building data (e.g. client device data) for the building (e.g. pg. 2-3, ¶29-31 and 35; pg. 4, ¶38-39 and 42; Fig. 2 and 5).
 	Regarding claims 24, 33 and 38, Dementev discloses the building system of claim 21, wherein the instructions cause the one or more processors to: receive a request message for software of the first software license from a building device (e.g. pg. 2-3, ¶29-31 and 35; pg. 4, ¶38-39 and 42; Fig. 2 and 5); identify that the building device is licensed for the software based on the building blockchain (e.g. pg. 2-3, ¶29-31 and 35; pg. 4, ¶38-39 and 42; Fig. 2 and 5); and implement the software for the building device in response to identifying that the building device is licensed for the software (e.g. pg. 2-3, ¶29-31 and 35; pg. 4, ¶38-39 and 42; Fig. 2 and 5). 
 	Regarding claim 25, Dementev discloses the building system of claim 21, wherein the instructions cause the one or more processors to: generate an access request for building data of a building device (e.g. pg. 2-3, ¶29-31 and 35; pg. 4, ¶38-39 and 42; Fig. 2 and 5); determine that the building device has access to the building data based on the building blockchain (e.g. pg. 2-3, ¶29-31 and 35; pg. 4, ¶38-39 and 42; Fig. 2 and 5); and send the building data to the building device in response to determining that the building device has access to the building data (e.g. pg. 2-3, ¶29-31 and 35; pg. 4, ¶38-39 and 42; Fig. 2 and 5). 
 	Regarding claim 26, Dementev discloses the building system of claim 21, wherein the instructions cause the one or more processors to: determine an operating contract for a first building device and a second building device (e.g. pg. 2-3, ¶29-31 and 35; pg. 4, ¶38-39 and 42; Fig. 2 and 5).       
  	Regarding claim 27, Dementev discloses the building system of claim 26, wherein the instructions cause the one or more processors to: generate a block comprising the operating contract (e.g. pg. 2, ¶30-31; pg. 4, ¶49 and 53); and send the block comprising the operating contract to the plurality of blockchain nodes to be solved and added to the building blockchain stored on the plurality of blockchain nodes (e.g. pg. 2, ¶30-31; pg. 4, ¶49 and 53). 
  	Regarding claims 28, 34 and 39, Dementev discloses the building system of claim 21, wherein the building system further comprises a licensing server comprising a processing circuit configured to: receive a purchase for at least one of the first software license or the second software license for software (e.g. pg. 2-3, ¶29-31 and 35; pg. 4, ¶38-39 and 42; Fig. 2 and 5); generate the one or more licensing blocks comprising the first software license and the second software license in response to receiving the purchase for the first software license (e.g. pg. 2-3, ¶29-31 and 35; pg. 4, ¶38-39 and 42; Fig. 2 and 5); and send the one or more licensing blocks comprising the first software license to a blockchain node to be added to the building blockchain stored on the of blockchain node (e.g. pg. 2-3, ¶29-31 and 35; pg. 4, ¶38-39 and 42; Fig. 2 and 5). 
   	Regarding claims 29, 35 and 40, Dementev discloses the building system of claim 28, wherein the instructions cause the one or more processors to implement the first software license and the second software license by: identifying the first software license and the second software license in the building blockchain (e.g. pg. 2-3, ¶29-31 and 35; pg. 4, ¶38-39 and 42; Fig. 2 and 5).
 	Dementev discloses the system managing computing/network devices via blockchain, but does not explicitly disclose the network devices being building devices in a building environment. 
 	Official notice is taken that a desktop PC existing in a building environment was well known at the time the invention was filed in the analogous art of computing devices.
 	At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to utilize a desktop PC in a building environment. One of ordinary skill in the art would have been motivated to do this since desktop computer usage is typically limited to a building environment.
 	Therefore, it would have been obvious to modify Dementev to obtain the invention as specified in claims 21, 23-30, 32-36 and 38-40.

Claim(s) 22, 31 and 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dementev as applied to the claims above, and further in view of Rae et al. U.S. PGPub 2017/0116693.
Regarding claims 22, 31 and 37, Dementev does not disclose solving a block by determining a nonce value. 
 	Rae discloses a system wherein the instructions cause the one or more processors to: generate a block comprising at least one of a first software license or a second software license (e.g. pg. 3, ¶33; pg. 4, ¶40; pg. 8-9, ¶77-82); solve the block by determining a nonce value that causes a hash of block data, the nonce value, and a previous hash of a newest block in the building blockchain to meet a difficulty requirement (e.g. pg. 2, ¶14; pg. 9, ¶85-86); add the block to the building blockchain as the newest block (e.g. pg. 8-9, ¶77-82 and 85-86; Fig. 4); and send the block to the plurality of blockchain nodes to be added as the newest block in the building blockchain stored on the plurality of blockchain nodes, wherein the block comprises the block data and the nonce value (e.g. pg. 8-9, ¶77-82 and 85-86; Fig. 4). 
 	At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to generate, solve, add and send a block in a blockchain. One of ordinary skill in the art would have been motivated to do this in order to continually add to the blockchain when conducting a transaction.
 	Therefore, it would have been obvious to modify Dementev with Rae to obtain the invention as specified in claims 22, 31 and 37.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES R KASENGE whose telephone number is (571)272-3743. The examiner can normally be reached Monday - Friday 7:30am to 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on (571) 272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





CK
November 16, 2022

/CHARLES R KASENGE/Primary Examiner, Art Unit 2116